DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-18,20 and 33-40 allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Yellin et al (US 2018/0161161 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Yellin teaches a system comprising: a delivery device configured to access vasculature of a patient; and an annuloplasty device comprising: a tube-like structure configured to extend around at least part of a circumference of an annulus of a cardiac or vascular valve; and an anchor configured to anchor the tube-like structure to the annulus, wherein the delivery device is configured to house the annuloplasty device in a lumen and deliver the annuloplasty device to the annulus of the cardiac or vascular valve and engage the anchors to the annulus, wherein the tube-like structure is configured to decrease a distance between valve leaflets that extend from the annulus.
However, the prior art either individually or in combination with, does not teach or render obvious wherein a spiral anchor is configured to anchor the tube-like structure to the annulus, the spiral anchor being configured to extend spirally through a plurality of holes in the tube- like structure such that the spiral anchor extends longitudinally along at least a length of the tube-like structure, and wherein the delivery device is configured to torque the spiral anchor to advance the spiral anchor in engagement with the tube- like structure within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774